Award affirmed, with costs to the State Industrial Board. Van Kirk, P. J., Whitmyer and Hasbrouek, JJ., concur;‘Davis and Hill, JJ., concur on the ground that the admission of the employer is that the employee was injured in his regular occupation while he was on his way home, and was struck and killed in the street by an automobile or street car; and the Board as the trier of fact could accept that admission in determining the question as to whether the accident arose out of and in the course of the employment. (See Levy v. D., L. & W. R. R. Co., 211 App. Div. 503, 505.)